      Case: 1:18-cv-00816-DAP Doc #: 26 Filed: 01/18/19 1 of 2. PageID #: 429




                    IN THE UNIT ED STAT ES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


   Daina Thomas
                                                      Case No.: 1:18-CV-00816
                           Plaintiff,
                  v.                                  Judge Dan Aaron Polster
   Ashland University
                           Defendant.                 Magistrate Judge Jonathan D. Greenberg



                                        STIPULATED DISMISSAL


        Under Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to the dismissal of this action

without prejudice, each party to bear its own costs and attorneys’ fees.



 Respectfully submitted,

 THE CHANDRA LAW FIRM LLC                            FRANTZ WARD LLP

 /s/ Ashlie Case Sletvold                            /s/ Kelley Barnett (per consent)
 Ashlie Case Sletvold (0079477)                      Kelley Barnett (0071585)
 Donald P. Screen (0044070)                          Michael Chesney (0059826)
 Sandhya Gupta (0086052)                             Megan Bennett (0095835)
 The Chandra Law Building                            200 Public Square, Suite 3000
 1265 W. 6th St., Suite 400                          Cleveland, Ohio 44114-1230
 Cleveland, OH 44113-1326                            (216) 515-1660 Telephone
 216.578.1700 Phone                                  (216) 515-1650 Fax
 216.578.1800 Fax                                    kbarnett@frantzward.com
 Ashlie.Sletvold@ChandraLaw.com                      mchesney@frantzward.com
 Donald.Screen@ChandraLaw.com                        mbennett@frantzward.com
 Sandhya.Gupta@ChandraLaw.com
                                                     Attorneys for Defendant Ashland University
 Attorneys for Plaintiff Daina Thomas
      Case: 1:18-cv-00816-DAP Doc #: 26 Filed: 01/18/19 2 of 2. PageID #: 430



                                     Certificate of service
I certify that this document was filed using the Court’s ECF system, which will send notification
to all counsel of record.


/s/ Ashlie Case Sletvold
One of the attorneys for Plaintiff Daina Thomas




                                           Page 1 of 2
